Case: 14-50562      Document: 00512880407         Page: 1    Date Filed: 12/23/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-50562
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        December 23, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JAVIER ENRIQUE RODRIGUEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 2:13-CR-1427-1


Before KING, JOLLY, and HAYNES, Circuit Judges.
PER CURIAM: *
       Javier Enrique Rodriguez pleaded guilty to illegal reentry and was
sentenced within the advisory guidelines range to 48 months in prison and
three years of supervised release. He now appeals, arguing that his sentence
is substantively unreasonable.          Because Rodriguez did not object to his
sentence in the district court, our review is limited to plain error. See United
States v. Peltier, 505 F.3d 389, 392 (5th Cir. 2007).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50562    Document: 00512880407     Page: 2   Date Filed: 12/23/2014


                                 No. 14-50562

      Rodriguez argues that his sentence is greater than necessary to fulfill
the sentencing goals of 18 U.S.C. § 3553(a)(2). He contends that because the
illegal reentry offense level is based on a defendant’s prior criminal record and
because he was convicted of robbery six years ago, his resulting sentencing
range was too severe. Rodriguez further contends that his sentence creates an
unwarranted sentencing disparity because the median illegal reentry sentence
in 2010 was 15 months of imprisonment. Rodriguez argues that his sentence
does not accurately account for the § 3553(a) factors.
      Because Rodriguez was sentenced within the advisory guidelines range,
his sentence is presumed reasonable.        See United States v. Mondragon-
Santiago, 564 F.3d 357, 366-67 (5th Cir. 2009). That Rodriguez’s prior robbery
offense resulted in a light sentence and occurred six years before his illegal
reentry offense does not suffice to rebut the presumption that his sentence is
reasonable. Cf. United States v. Rodriguez, 523 F.3d 519, 526 (5th Cir. 2008).
Further,   his unwarranted-sentencing-disparity       argument    ignores   “the
enhancements or adjustments for the aggravating or mitigating factors that
distinguish individual cases.” United States v. Willingham, 497 F.3d 541, 544
(5th Cir. 2007).
      Rodriguez is essentially asking to have his sentence vacated based on
our reweighing of the § 3553(a) factors. However, “the sentencing judge is in
a superior position to find facts and judge their import under § 3553(a) with
respect to a particular defendant.” United States v. Campos-Maldonado, 531
F.3d 337, 339 (5th Cir. 2008). Rodriguez has not shown that the district court
plainly erred when it sentenced him to 48-months of imprisonment.
      AFFIRMED.




                                       2